STONE, J.
If the rights of Mrs. Kemp rested alone on the second clause of the will, we would be strongly inclined to hold, that she took the life-estate in trust for the equal benefit of herself and the children of Washington Kemp, deceased. The same words are employed in that clause to confer on each their respective interests. The fourth clause, however, sheds light on this question, and leaves us no room to doubt, that Mrs. Kemp was the chief object of testator’s bounty; and that his object was simply to incumber her life-estate with the support and education of his grand-children. That clause, after making a devise to testator’s daughter, Mrs. Oahoon, of a tract of land, employs this emphatic language — “ which” [the land devised] “is excepted out of the life-estate heretofore given to my wife.” This is the testator’s exposition of the language found in the, second clause, and confers on Mrs. Kemp a life-estate in the property devised and bequeathed. McCroan v. Pope, 17 Ala. 612.
[2.] Under this view, complainant had a complete and adequate remedy at law, and his bill was without equity.
Decree of the chancellor affirmed.